            Case 2:20-cv-01276-APG-NJK Document 22 Filed 12/02/20 Page 1 of 2




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     Kind Law
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7    Attorney for Plaintiff Susan Mercier
8
9                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA
10
11    Susan Mercier,                                  Case No.: 2:20-cv-01276-APG-NJK
12
13                     Plaintiff,                     Stipulation of dismissal of
       v.                                             Experian Information Solutions,
14                                                    Inc. with prejudice
15
      I.Q. Data international, Inc., Experian
16    Information Solutions, Inc., and
17    Equifax Information Services LLC,
18
19                     Defendant.

20
            Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Susan
21
     Mercier and Experian Information Solutions, Inc. stipulate to dismiss Plaintiff's
22
     claims against Experian Information Solutions, Inc. with prejudice.
23
     ///
24
     ///
25
     ///
26
27
     _____________________
     STIPULATION                                -1-
          Case 2:20-cv-01276-APG-NJK Document 22 Filed 12/02/20 Page 2 of 2




1          Each party will bear its own costs, disbursements, and attorney fees.
2          Dated: November 13, 2020.
3
4    KIND LAW

5    /s/ Michael Kind             .
6    Michael Kind, Esq.
     8860 South Maryland Parkway, Suite 106
7    Las Vegas, Nevada 89123
8    Attorney for Plaintiff Susan Mercier
9    NAYLOR AND BRASTER
10
     /s/ Andrew Sharples          .
11
     Jennifer Braster, Esq.
12   Andrew Sharples, Esq.
     Naylor and Braster
13
     1050 Indigo Drive, Suite 200
14   Las Vegas, Nevada 89145
15   Counsel for Experian Information Solutions, Inc.

16                                         IT IS SO ORDERED:
17
18                                         _______________________________
19                                         UNITES STATES DISTRICT JUDGE

20
                                                   December 2, 2020
                                           DATED:________________________
21
22
23
24
25
26
27
     _____________________
     STIPULATION                            -2-
